Exhibit 10.1




BLUEFIRE EQUIPMENT CORPORATION
AMENDMENT TO
CONVERTIBLE PROMISSORY NOTE


April 1, 2013




WHEREAS, BlueFire Equipment Corporation, a Delaware corporation (the "Company")
entered into a Convertible Promissory Note (the "Note") with Tyson Rohde (the
"Lender") on April 1, 2011; and


WHEREAS, the Company received consideration of $100,000 and agreed to repay such
principal amount and any accrued and unpaid interest on April 1, 2012; and


WHEREAS, simple interest on the Note shall accrue at an annual rate of fifteen
percent (15%) and be paid monthly by the Company; and


WHEREAS, on March 31, 2012 the Company and the Lender amended the Note to grant
the Lender a security interest in the Company's assets, to remove any conversion
features of the Note, and to extend the maturity date to April 1, 2013; and


WHEREAS, on the Company and the Lender endeavor to extend the maturity date on
the amended Note;


NOW THEREFORE, for good and valuable consideration the parties hereby agree to
amend the Note as follows:


The Note is hereby amended such that the previous "Article II, Section 2.01" is
deleted and replaced by the following revised "Article II, Section 2.01" and
shall read as stated below.




ARTICLE II.
PRINCIPAL AND INTEREST PAYMENTS


Section 2.01      The entire principal amount of this Note together with accrued
and unpaid interest thereon will be due and payable on October 1, 2013 (the
"Repayment Date") unless this Note has been previously extended by the mutual
consent of the parties.




IN WITNESS WHEREOF, the Company has executed this Amendment to Promissory Note
by its duly authorized officer as of the date and year first written above.
 
BlueFire Equipment Corporation
 
Lender
                       
By:__________________________
 
By:  /s/Tyson Rohde
         
Name: William A. Blackwell
 
Name: Tyson Rohde
       
Title: Director and CEO
     

 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 